Citation Nr: 0919942	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-38 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depressive disorder to 
include as secondary to back pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from May 1991 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

A hearing by the Decision Review Officer was held in March 
2007.  A transcript of the hearing has been associated with 
the claim file.  

In February 2008 the Board remanded the claim for further 
development.

MOTION TO VACATE

In an Informal Brief of May 2009 the Veteran's representative 
raised a Motion to Vacate in Part the Board's decision of 
February 2008 which denied entitlement to service connection 
for spondylolysis on the basis that it was a congenital 
disorder.  The representative argued that the Board erred in 
not considering whether the now service connected 
spondylolisthesis aggravated or worsened the symptoms of the 
spondylolysis.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008). 

In the instant case there is no basis on which to grant the 
motion to vacate.  Neither secondary service connection nor 
aggravation of spondylolysis was raised by the record or 
claimed at the time of the Board's February 2008 decision.  
Service connection for spondylolisthesis was granted at the 
time.  Moreover, despite the motion to vacate, there remains 
no evidence of aggravation of spondylolysis, and no basis on 
which to grant service connection other than what was already 
granted by the Board.  In view of the fact that secondary 
service connection or aggravation was not explicitly or 
implicitly raised, or suggested by the evidence, the motion 
to vacate is denied.  


FINDING OF FACT

Depressive disorder is due to the service connected 
spondylolisthesis.


CONCLUSION OF LAW

Depressive disorder is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.
Legal Criteria and Analysis

In this case the Veteran seeks service connection for 
depressive disorder.  She alleges that her depression is due 
to chronic back pain due to a service connected disability.  
The Veteran is service connected for spondylolisthesis rated 
as 40 percent disabling.

At the outset the Board notes that it is not argued, and the 
evidence does not show, that depressive disorder was 
manifested in service or within the first post-service year.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for depressive disorder on a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for depressive disorder is 
warranted.  The Veteran asserts that her depressive disorder 
was caused by chronic back pain.


Private medical treatment records show that the Veteran has 
been diagnosed with spondylolysis and spondylolisthesis.  
Service connection for spondylolisthesis was granted in a 
rating decision of March 2008.  An evaluation of 40 percent 
disabling was awarded.  

In a December 1991 examination conducted by the Veteran's 
private physician, Dr. M. L., it was noted that the Veteran's 
lumbar spine revealed slight arthritic changes of the 
sacroiliac joints and slight disc space narrowing at L5-S1 
was visualized.  It was further noted that there was no 
definite evidence of spondylolisthesis at that time.  In 
March 1994, the Veteran was diagnosed with mild grade I 
spondylolisthesis with a lytic pars defect at L5.

Medical reports submitted by the Veteran showed that she 
underwent a L5-S1 fusion and bone graft stimulator placement 
in July 1994.  The pre-and post-operative diagnosis was 
spondylolisthesis L5-S1.  She underwent surgery in March 1998 
for the removal of the hardware.

An October 1999 consultation report from the Health 
Psychology Division at the National Naval Medical Center in 
Bethesda notes that the appellant had been experiencing back 
pain since 1991 when she was in Boot Camp.  This was treated 
and she re-aggravated it in 1993 following a falling accident 
at work.  She continued on physical therapy until 1994 when 
she underwent surgery which was deemed ineffective.  She 
reported having to quit her job in March 1998 due to the 
pain.  Mental status examination showed the appellant was 
emotionally distraught over her condition.  She denied 
feeling depressed and did not report neurovegetative symptoms 
of depression.  She was diagnosed with pain disorder 
associated with psychological factors and a general medical 
condition (chronic).  

The Veteran was afforded a VA examination for the spine in 
September 2003.  She reported chronic pain on a daily basis, 
stiffness, numbness, and flare-ups of pain occurring 6 out of 
7 days of the week.  The diagnosis was spondylosis with 
degenerative disc disease, status post multiple fusions, and 
subsequent hardware removals with chronic pain syndrome.

In a September 2003 VA examination for mental disorders, the 
Veteran reported chronic sleep disturbance, low appetite, no 
energy, low motivation, and occasional feelings of 
hopelessness and worthlessness.  She reported that she could 
not engage in activities that she once enjoyed.  The mental 
status examination revealed that she was oriented to person, 
time, place and purpose of the evaluation; there was no 
evidence of hallucinations, delusions, or of significant 
cognitive impairment.  She denied having past difficulties 
with suicidal or psychotic ideation.  It was noted that she 
appeared to suffer from some short and long term memory 
deficits.  The diagnosis was depressive disorder secondary to 
alleged service connected back pain.  The examiner noted that 
the Veteran's DSM-IV depressive symptoms included 
chronically-dysphoric mood secondary to chronic back 
condition with low appetite, insomnia, low energy levels, low 
motivation, and occasional feelings of hopelessness and 
worthlessness.

Additional private medical treatment records dated between 
2008 and 2009 show diagnoses of mood disorder secondary to 
chronic pain.  The records document treatment for right 
shoulder and right thigh pain.  In June 2008 depression was 
noted.  It was also noted that the chronic low back pain was 
stable overall.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
the Board finds that the evidence supports a finding of 
service connection for depressive disorder due to the service 
connected spondylolisthesis.  

The Board notes that the evidence clearly establishes that 
the Veteran experiences back pain which is chronic in nature.  
Furthermore, the Veteran has been diagnosed with 
spondylolisthesis for which service connection has been 
granted.  Finally, the Board notes that the examiner of 
September 2003 stated that the Veteran's depressive disorder 
was secondary to the alleged service connected back pain.  
Indeed, in September 2003 the VA examiner opined that the 
Veteran's depressive disorder is secondary to alleged service 
connected back pain.  This opinion stands uncontradicted by 
any other evidence of record.  It is adequate in that it was 
provided after a review of the claim file, a full history of 
the appellant and an examination of the appellant.  

Moreover, the Board notes that the evidence shows that the 
Veteran underwent multiple surgical procedures to treat her 
spondylolisthesis including a fusion and bone graft 
stimulator placement in July 1994, and removal of hardware in 
1998, and that throughout the treatment for the 
spondylolisthesis, the Veteran's complaints of back pain were 
repeatedly noted.  Therefore, it is clear from the record 
that the Veteran's service connected spondylolisthesis causes 
her back pain.  

The Board is aware that the Veteran has been diagnosed with 
spondylosis which is not service connected and this 
disability also causes back pain.  However, the Board notes 
that the RO had the opportunity to clarify the cause of the 
back pain.  In February 2008 the Board remanded the case for 
readjudication of the claim for service connection for 
depressive disorder as secondary to back pain after the Board 
had granted service connection for spondylolisthesis.  In 
correspondence of June 2008 and January 2009, the RO 
requested that the Veteran submit any additional evidence in 
support of her claim.  In a supplemental statement of the 
case of February 2009, the RO simply stated that since the 
Veteran had not submitted additional evidence, the prior 
denial was continued.  The RO did not readjudicate the issue 
based on the finding of service connection for 
spondylolisthesis.  

The RO did not attempt to distinguish between the back pain 
caused by the spondylolisis and that caused by the service 
connected spondylolisthesis.  Since the back pain may be due 
to either disorder, and the RO has awarded a substantially 
high disability rating of 40 percent for the service 
connected spondylolisthesis, the Board concludes that the 
back pain identified in the VA examination of September 2003 
is attributable to service connected cause.  See Mitleider v. 
Brown, 11 Vet App 181 (1998) (standing for the proposition 
that where non-service symptoms cannot be separated from 
service connected symptoms, all of the symptoms are treated 
as service connected).

In essence, the evidence establishes that the Veteran has a 
depressive disorder due to back pain associated with her 
service connected spondylolisthesis.  Moreover, while the 
Veteran may be diagnosed with other back disabilities, there 
is nothing in the record which distinguishes between the 
manifestations of the service connected spondylolisthesis and 
the non-service connected spondylolisis.  The RO had the 
opportunity to obtain said evidence and they chose not to.  
Considering the Veteran's service connected 
spondylolisthesis, its assigned ratings and the nexus 
opinion, the Board will accord her the benefit of the doubt.  
Accordingly, the Board concludes that service connection for 
a depressive disorder is warranted.


ORDER

Entitlement to service connection for a depressive disorder 
is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


